    Case 2:21-cv-01916-JS-AYS Document 6 Filed 04/09/21 Page 1 of 1 PageID #: 37




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NICHOLAS V. TESTACCIO,                    :
    Plaintiff,                            :
                                          :
         v.                               :        CIVIL ACTION NO. 21-CV-160
                                          :
DON RAHIM, et al.,                        :
     Defendants.                          :

                                         ORDER

         AND NOW, this 8th day of April, 2021, upon consideration of Plaintiff Nicholas

V. Testaccio’s pro se Motion for Reconsideration (ECF No. 4) it is ORDERED that:

         1.    Testaccio’s Motion for Reconsideration is DENIED.1

         2.    The Clerk of Court is directed to TRANSFER FORTHWITH the above-

captioned case to the United States District Court for the Eastern District of New York

for the reasons set forth in this Court’s January 20, 2021 Order (ECF No. 3).



                                              BY THE COURT:


                                               /s/ Gerald J. Pappert
                                              ___________________________________
                                              GERALD J. PAPPERT, J.



1 The Motion consists of an e-mail to the Clerk’s Office stating that a Motion for
Reconsideration of the Transfer to the Eastern District of New York is attached, (see ECF
No. 4-1), and a copy of the January 20, 2021 Order, (see ECF No. 4). A motion for
reconsideration should be granted only where the moving party shows that at least one of
the following grounds is present: “(1) an intervening change in the controlling law; (2) the
availability of new evidence that was not available when the court [made its initial
decision]; or (3) the need to correct a clear error of law or fact or to prevent manifest
injustice.” United States ex rel. Schumann v. Astrazeneca Pharm. L.P., 769 F.3d 837, 848–
89 (3d Cir. 2014) (quoting Max’s Seafood Café ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d
669, 677 (3d Cir. 1999)). Because it lacks any explanation as to whether any of these
grounds is present, the Motion must be denied.
